Citation Nr: 0630974	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  98-15 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
with vision disability, to include claimed as due to exposure 
to herbicides.

2.  Entitlement to an increased rating for osteoarthritis of 
the lumbar spine and multiple joints, currently evaluated as 
30 percent disabling.  

3.  Entitlement to an increased rating for traumatic 
degenerative changes of the cervical spine, currently 
evaluated as 30 percent disabling.  

4.  Entitlement to an increased rating for cervical 
radiculitis of the 4th and 5th fingers of the right (dominant) 
hand, associated with traumatic degenerative changes of the 
cervical spine, currently evaluated as 30 percent disabling.  

5.  Entitlement to an increased rating for cervical 
radiculitis of the 4th and 5th fingers of the left (non-
dominant) hand, associated with traumatic degenerative 
changes of the cervical spine, currently evaluated as 10 
percent disabling.

6.  Entitlement to an increased rating for residuals of a 
skull fracture, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from February 1955 to 
February 1981.  This case comes to the Board of Veterans' 
Appeals (Board) on appeal from RO rating decisions in April 
1998 and January 2000, which denied service connection for 
diabetes mellitus and increased ratings for the service-
connected disabilities.  

Then, in a March 2001 rating decision, the RO granted an 
increased rating, from noncompensable to 10 percent, for 
residuals of a skull fracture, effective in March 1998 (date 
of claim).  Subsequently, in a February 2003 rating decision, 
the RO granted an increased rating for the cervical spine 
disability, effective June 13, 2002 (date of a private 
treatment record).  For the period prior to June 13, 2002, 
the cervical spine disability was assigned a single 
evaluation of 40 percent.  As a result of the RO's decision 
in February 2003, the cervical spine disability was evaluated 
as follows:  30 percent rating for traumatic degenerative 
changes of the cervical spine, a separate 30 percent rating 
for cervical radiculitis of the 4th and 5th fingers of the 
right (dominant) hand associated with traumatic degenerative 
changes of the cervical spine, and a separate 10 percent 
rating for cervical radiculitis of the 4th and 5th fingers of 
the left (non-dominant) hand associated with traumatic 
degenerative changes of the cervical spine.  Effective June 
13, 2002, the combined rating for the cervical spine 
disability is 60 percent.  

In a March 2006 rating decision, the RO granted an increased 
rating, from 20 percent to 30 percent, for osteoarthritis of 
the lumbar spine and multiple joints, effective in June 1999 
(date of claim).  Also in that rating decision, the RO 
granted service connection for depressive disorder/cognitive 
disorder (assigning a 30 percent rating) and for post-
traumatic complex partial seizures (assigning a 10 percent 
rating), both associated with the skull fracture, effective 
in June 1999 (date of claim).  The veteran has not expressed 
disagreement with the decisions relevant to the mental 
disorder and seizure disorder, and thus these matters will 
not be addressed on appeal.  Rather, the Board will address 
the issues for a higher rating with respect to the residuals 
of a skull fracture, the cervical spine disability, and the 
lumbar spine disability.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).  

In October 2004, the veteran appeared at the RO and testified 
at a hearing before the undersigned Veterans Law Judge, who 
has been designated to make the final disposition of this 
proceeding for VA.  A transcript of that hearing is 
associated with the claims file.   

In February 2005, the Board remanded the case to the RO for 
additional development.  The Board also promulgated a 
decision with regard to several other issues at that time.  
The case has now been returned to the Board for further 
appellate consideration.  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claims.

2.  The veteran's currently demonstrated diabetes mellitus, 
Type II, with vision disability is shown as likely as not to 
have had its clinical onset during his active service.

3.  The veteran's service-connected osteoarthritis of the 
lumbar spine is currently manifested by lumbosacral pain, 
severe limitation of motion (26 degrees of forward flexion 
with pain beginning at 10 degrees, 10 degrees of backward 
extension with pain beginning at 2 degrees, 12 degrees of 
right and left lateral flexion with pain beginning at 10 
degrees, 22 degrees of right rotation with pain beginning at 
20 degrees, and 20 degrees of left rotation with pain 
beginning at 18 degrees), and X-ray findings of mild to 
moderate degenerative changes.  

4.  The veteran's service-connected traumatic degenerative 
changes of the cervical spine, prior to and following June 
13, 2002, are manifested by pain, severe limitation of motion 
(12 degrees of forward flexion with pain beginning at 10 
degrees, 14 degrees of backward extension with pain beginning 
at 8 degrees, 12 degrees of right lateral flexion with pain 
beginning at 10 degrees, 14 degrees of left lateral flexion 
with pain beginning at 12 degrees, and an inability to 
accomplish right and left rotation), and X-ray findings of 
degenerative joint and disc changes, without evidence of 
pronounced intervertebral disc symptomatology or 
incapacitating episodes having a total duration of at least 
six weeks during a period of 12 months.   

5.  The veteran's service-connected cervical radiculitis of 
the 4th and 5th fingers of the right (dominant) hand, 
associated with traumatic degenerative changes of the 
cervical spine, for the period beginning June 13, 2002, is 
productive of moderate incomplete paralysis.  
 
6.  The veteran's service-connected cervical radiculitis of 
the 4th and 5th fingers of the left (non-dominant) hand, 
associated with traumatic degenerative changes of the 
cervical spine, for the period beginning June 13, 2002, is 
productive of mild incomplete paralysis.  

7.  The veteran's service-connected residuals of a skull 
fracture are manifested by subjective complaints of headache, 
dizziness, insomnia, etc; there is no objective evidence of a 
diagnosis of multi-infarct dementia associated with brain 
trauma.  


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the veteran, his 
diabetes mellitus with vision disability is due to injury 
that was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).  

2.  The criteria for the assignment of a 40 percent rating 
for the service-connected osteoarthritis of the lumbar spine 
and multiple joints have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.71a, including Diagnostic 
Codes 5003, 5292 (effective prior to September 26, 2003) and 
Diagnostic Codes 5003, 5242 (effective on September 26, 
2003).

3.  The criteria for the assignment of a rating in excess of 
40 percent for the period prior to June 13, 2002, and in 
excess of 30 percent for the period beginning June 13, 2002, 
for the service-connected traumatic degenerative changes of 
the cervical spine, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, including 
Diagnostic Code 5290 (effective prior to September 26, 2003), 
Diagnostic Code 5293 (effective prior to and on September 23, 
2002), and Diagnostic Codes 5242, 5243 (effective on 
September 26, 2003).

4.  The criteria for the assignment of a separate rating in 
excess of 30 percent for the service-connected cervical 
radiculitis of the 4th and 5th fingers of the right (dominant) 
hand, associated with traumatic degenerative changes of the 
cervical spine, for the period beginning June 13, 2002, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.124a, including Diagnostic Code 8716.

5.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected cervical radiculitis of 
the 4th and 5th fingers of the left (non-dominant) hand, 
associated with traumatic degenerative changes of the 
cervical spine, for the period beginning June 13, 2002, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.124a, including Diagnostic Code 8716.

6.  The criteria for the assignment of a rating in excess of 
10 percent for residuals of a skull fracture have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.124a, Diagnostic Code 8045 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), among other things, redefined the obligations of 
VA with respect to its duties to notify and to assist a 
claimant.  In August 2001, VA issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001), codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  The 
VCAA and its implementing regulations are applicable to the 
claims decided herein.  

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating these claims does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not ipso facto error to provide remedial 
notice after such initial decision.  See Pelegrini, 
18 Vet. App. at 115, 119-120.

In the instant case, adequate VCAA notice was sent to the 
veteran following the initial RO rating decisions in April 
1998 and January 2000, which were before the enactment of the 
VCAA.  At any rate, as explained herein below, the VCAA 
notice complied with the requirements of the VCAA as 
interpreted by the Court in Pelegrini II.  The Board finds 
that the timing of the VCAA notice is not prejudicial to the 
veteran because it was sent prior to the transfer of the case 
to the Board for appellate consideration, and the veteran was 
offered ample opportunity to present evidence or argument in 
support of his appeal.  Accordingly, the Board will proceed 
to adjudicate the claims.  

In the VCAA notice sent to the veteran in June 2005, the RO 
advised the veteran of what was required to prevail on his 
claims of entitlement to service connection for diabetes 
mellitus and to increased ratings for skull fracture 
residuals, lumbar spine disability, and cervical spine 
disability with radiculitis of the hands; what specifically 
VA had done and would do to assist in the claims; and what 
information and evidence the veteran was expected to furnish.  
The RO specifically informed the veteran that VA would assist 
him in obtaining records from private and Federal government 
facilities such as VA, if properly identified, but that the 
veteran had to provide both identifying information and a 
signed release for VA to obtain private records on his 
behalf.  The RO also specifically requested the veteran to 
provide VA with any evidence or information that he may have 
in his possession pertaining to his appeal.  

In sum, the RO has sufficiently informed the veteran of the 
information or evidence needed to substantiate his claims for 
service connection and increased ratings, and the parties 
responsible for obtaining that evidence.  With regard to 
notification, all the VCAA requires is that the duty to 
notify is satisfied, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, due process 
in regard to notification has been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (2003) (harmless 
error).  In this case, based on the information the RO has 
provided to the veteran, as referenced above, VA has 
satisfied its obligation to notify.  

The Board adds that during the pendency of this appeal, on 
March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include information that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran, as discussed above, was 
provided with notice of what type of information and evidence 
was needed to substantiate his claims.  In a separate letter 
mailed to him in April 2006, as well as what the RO 
referenced in its March 2006 supplemental statement of the 
case, the RO provided him with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disabilities on appeal.  In any case, in light of the 
determinations of the Board with respect to each claim but 
diabetes mellitus, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  

B.  Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims.  38 U.S.C.A.§ 
5103A (a), (b) and (c).  The veteran was afforded the 
opportunity to testify at a hearing before the undersigned in 
July 2004.  The RO has obtained the veteran's service medical 
records, VA treatment records, and records from the Social 
Security Administration.  The claims file also contains 
private treatment records, such as those from Cheraw 
Orthopedics, which the veteran himself has submitted.  The 
veteran has not identified any additionally available 
evidence for consideration in his appeal.  

Further, VA has conducted necessary medical inquiry in an 
effort to substantiate the claims.  38 U.S.C.A.§ 5103A(d).  
The veteran was afforded VA examinations in May 2001 and 
January 2006, specifically to evaluate the nature and 
etiology of the diabetes mellitus, and VA examinations in 
March 1998, September 1999, December 1999, December 2002, and 
January 2006, to evaluate the nature and severity of the 
service-connected disabilities at issue.  Accordingly, the 
Board finds that there is no prejudice to the veteran in 
proceeding to adjudicate the claims.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.  

II.  Merits of Service Connection Claim

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service incurrence will be presumed for certain 
chronic diseases, such as diabetes mellitus, if manifest to a 
compensable degree within one year following separation from 
active service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 
3.307, 3.309.  Notwithstanding the above, service connection 
may be granted for disability shown after service, when all 
of the evidence, including that pertinent to service, shows 
that it was incurred in service.  38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
(beginning in January 1962 and ending in May 1975) shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 
3.307, 3.309.  Whenever VA's Secretary determines, on the 
basis of sound medical and scientific evidence, that a 
positive association exists between (A) the exposure of 
humans to an herbicide agent, and (B) the occurrence of a 
disease in humans, the Secretary shall prescribe regulations 
providing that a presumption of service connection is 
warranted for that disease for the purposes of this section.  
38 U.S.C.A. § 1116(b)(1); see 61 Fed. Reg. 41,368-41,371.

"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a) 
(2006).  VA's General Counsel has determined that the 
regulatory definition (which permits certain personnel not 
actually stationed within the borders of the Republic of 
Vietnam to be considered to have served in that Republic) 
requires that an individual actually have been present within 
the boundaries of the Republic.  Specifically, the General 
Counsel has concluded that in order to establish qualifying 
"service in Vietnam" a veteran must demonstrate actual duty 
or visitation in the Republic of Vietnam.  See VAOPGCPREC 27-
97 (July 23, 1997), published at 62 Fed. Reg. 63604 (1997).  

If a veteran was exposed to an herbicide agent during active 
military service, certain diseases, to include Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes), will be presumed to have been incurred in 
service if manifest to a compensable degree within specified 
periods, even if there is no record of such disease during 
service.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).  The presumptive period for this condition is any 
time after service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 
3.307(a)(6), 3.309(e); McCartt v. West, 12 Vet. App. 164 
(1999).

VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 59 Fed. Reg. 341, 346 (1994).  See 
also 61 Fed. Reg. 41,442, 41,449 and 57,586, 57,589 (1996); 
67 Fed. Reg. 42,600, 42,608 (2002).

Notwithstanding the aforementioned provisions relating to 
presumptive service connection, which arose out of the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 
2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. 
No. 102-4, § 2, 105 Stat. 11 (1991), the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also 38 
C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The veteran claims that he has diabetes mellitus as a result 
of exposure to Agent Orange during service.  He asserts that 
while serving in Thailand he handled drums of Agent Orange on 
a couple of occasions and supervised the spraying of 
herbicides on base.  Alternatively, he claims service 
connection for diabetes on a direct basis, asserting that the 
disease was initially manifest during his period of service.  

A review of the record indicates that the veteran served on 
active duty from February 1955 to February 1981, during which 
he served in Thailand from December 1966 to December 1967.  
Service medical records show no clinical findings or 
diagnosis of diabetes mellitus during service.  They do 
indicate, however, that in December 1973 the veteran reported 
an incident whereby he felt his legs become weak, his vision 
was temporarily lost, and he fell to the floor.  He did not 
actually lose consciousness and all symptoms disappeared five 
minutes after lying down.  A few days later, it was noted 
that the veteran did not have any prior symptoms of syncope 
and that his mother had diabetes for many years and was quite 
sick.  In March 1980, the veteran complained of numbness in 
his fingers and toes; the assessment was peripheral 
neuropathy.  At the time of his retirement physical 
examination in November 1980, laboratory findings 
(urinalysis) showed that his sugar was negative.  It was also 
noted that the veteran had a history of dizziness and 
fainting in 1975, which was diagnosed as syncope, and that 
there was no recurrence for the last 16 months.  

Post-service medical records reflect that the veteran was 
diagnosed with diabetes mellitus (Type II) in 1991, and that 
ever since then, he has been followed by private (including 
military clinics) and VA physicians for his condition.  In a 
VA outpatient ophthalmology record dated in September 1999, 
the assessment included diabetes mellitus plus background 
diabetic retinopathy.  Thus, the diagnosis of diabetes with 
vision disability was many years following the veteran's 
service discharge in February 1981.  

The veteran underwent a VA examination in May 2001, 
specifically to evaluate the nature and etiology of the 
diabetes mellitus.  Unfortunately, the examiner did not have 
the benefit of review of the veteran's claims file, but he 
did review several photocopies of medical records and 
original service medical records furnished by the veteran.  
The physician noted that laboratory data from 1981 showed 
that the veteran's fasting blood sugar level was within 
normal limits and that there was no glucose in his urine, 
which would signify that he did not have diabetes at that 
time.  The veteran reported some numbness in his fingers and 
toes during service, which he believed to show the onset of 
diabetes.  The physician opined that it was possible that the 
veteran was exposed to Agent Orange and that his diabetes was 
now related to such exposure.  Nevertheless, he found the 
onset of diabetes to be questionable, stating that there was 
insufficient evidence to support the onset in 1981 but that 
it was possible that the onset was in 1982 or later in 1991.  

In January 2006, the veteran underwent another VA examination 
to evaluate the nature and etiology of his diabetes mellitus.  
The physician reviewed the veteran's claims file, noting that 
she was unable to pinpoint notes during service that 
indicated symptoms or symptomatology consistent with diabetes 
or hypoglycemia.  Nevertheless, she acknowledged that the 
veteran reported episodes of syncopal-presyncopal events 
during service, which could have been due to hypoglycemia.  
Evidence of polyuria or polydipsia in the service was not 
noted.  The physician concluded that it was at least as 
likely as not that the veteran had some early signs and 
symptoms of diabetes while in the service.  As for vision 
disability, the physician noted that the veteran had 
retinopathy by history, and that the extent of such was yet 
to be determined.  

After considering all the evidence, to include medical 
evidence and statements and contentions of the veteran, the 
Board finds that it is relatively balanced, or in relative 
equipoise, in showing that the veteran's currently 
demonstrated diabetes mellitus with vision disability as 
likely as not had its clinical onset during his period of 
active service.  With application of the benefit-of-the-doubt 
rule, the Board finds the evidence supports the veteran's 
claim of service connection.  38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2006).  

In arriving at this decision, the Board adds that there is no 
competent evidence showing that the veteran's diabetes 
mellitus, Type II, is related to active service via herbicide 
(Agent Orange) exposure during service.  While his condition 
is among the diseases listed as associated with herbicide 
exposure (see 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 
3.309(e)), the veteran did not have the requisite service in 
Vietnam for the presumption of herbicide exposure to attach.  
Service department documentation indicates that he served 
over six years of foreign and/or sea service.  Copies of his 
DD Form 214, Report of Transfer or Discharge, indicate that 
he earned the Vietnam Service Medal and the Republic of 
Vietnam Campaign Medal.  In requesting from the National 
Personnel Records Center the dates of the veteran's service 
in Vietnam, the RO received confirmation that the veteran had 
served only in Thailand, in support of the activities in 
Vietnam.  The veteran does not dispute this.  Thus, there is 
no service department documentation that shows that the 
veteran's service involved duty or visitation (i.e., setting 
foot) in the Republic of Vietnam.  At his hearing in July 
2004, the veteran described exposure to Agent Orange through 
the handling of containers of the herbicide, but he did not 
assert that he was exposed through having visited Vietnam 
itself.  Accordingly, the evidence of record, as a whole, 
does not establish that he has qualifying "service in 
Vietnam" in support of his claim for service connection for 
diabetes mellitus under the regulations for presumptive 
service connection for diseases associated with herbicide 
exposure in service (see 38 U.S.C.A. § 1116(a)(1); 38 C.F.R. 
§ 3.307(a)(6)).

III.  Merits of Increased Rating Claims

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2006).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

In addition, when rating the veteran's service-connected 
disability, the entire medical history must be borne in mind.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  It is the 
more recent evidence, however, that is of primary concern 
because it provides the most accurate picture of the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  

A.  Osteoarthritis of the lumbar spine and multiple joints

The veteran's service-connected osteoarthritis of the lumbar 
spine and multiple joints is currently rated as 30 percent 
disabling.  By way of background, it is noted that service 
connection for this disability was established by RO rating 
decision in June 1982.  In that decision, the RO noted that 
service medical records refer to the veteran as having 
recurring back pains due to arthritis and that VA X-rays 
conducted in May 1982 showed minimal degenerative changes of 
the lumbar spine.  The RO also noted that a VA orthopedic 
examiner in May 1982 stated that the veteran's complaints of 
pain in most skeletal joints and lumbosacral spine had been 
considered "multiple degenerative joint disease," and 
without further radiographic evaluation to identify the 
affected joints the examiner furnished a diagnosis of mild 
multiple degenerative joint disease.  The RO then established 
service connection for "mild multiple degenerative 
lumbosacral and joint disease."  In regard to the current 
appeal, it is not clear what musculoskeletal joints, if any, 
other than the lumbar spine are deemed service-connected and 
thus to be considered for rating purposes.  In any case, the 
veteran has not pursued this appeal except in reference to a 
low back disability.  Further, his representative has 
furnished argument solely in reference to evaluation of the 
lumbar spine, and not multiple other joints.  In light of 
this, the Board will proceed to consider the veteran's 
service-connected disability in reference to evaluation 
criteria for rating lumbar spine disability, as discussed 
below.  

It is noted that during the course of the veteran's appeal, 
the regulations pertaining to evaluating disabilities of the 
spine were revised, effective September 23, 2002 and again 
effective September 26, 2003.  See 67 Fed. Reg. 54,345-49 
(August 22, 2002); 67 Fed. Reg. 51,454-58 (August 27, 2003).  
According to governing legal precedent, when a new statute is 
enacted or a new regulation is issued while a claim is 
pending before VA, VA must first determine whether the 
statute or regulation identifies the types of claims to which 
it applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  See VAOPGCPREC 7-03 
(November 19, 2003), summary published at 69 Fed. Reg. 
25,179-80 (May 5, 2004), citing to Landgraf v. USI Film 
Products, 511 U.S. 244 (1994).  

In cases such as this, the General Counsel's opinion (i.e., 
VAOPGCPREC 7-03 (November 19, 2003)) dictates that the 
"old" criteria for evaluating spine disabilities apply 
prior to the changes in regulation and that the revised 
criteria apply thereafter.  In addition, the Board notes that 
the retroactive reach of the revised regulations under 38 
U.S.C.A. § 5110(g) (West 1991) can be no earlier than the 
effective date of that change.  See VAOPGCPREC 3-2000 (2000); 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  The law, as 
applied to the existing facts of this case, is discussed 
herein below.  

It is noted that the pertinent medical evidence in the file 
consists of VA examinations conducted in September 1999, 
December 1999, December 2002, and January 2006, and VA and 
private treatment reports.

1.  Criteria effective prior to September 23, 2002

After careful review, the Board finds that the record 
demonstrates the requisite objective manifestations to 
support the assignment of a 40 percent rating and no more 
under the evaluation criteria effective prior to September 
23, 2002.  

Under the "old" rating criteria for evaluating arthritis 
due to trauma under 38 C.F.R. § 4.71a, Diagnostic Code 5010, 
such is substantiated by X-ray findings and rated as 
degenerative arthritis.  Under 38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2002), degenerative arthritis established by X-ray 
findings is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joint or 
joints involved.  When there is arthritis with at least some 
limitation of motion, but to a degree which would be 
noncompensable under a limitation-of-motion code, a 10 
percent rating will be assigned for each affected major joint 
or group of minor joints.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Lumbar 
spine X-rays in the file indicate degenerative changes.    

Under 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002), for 
evaluation of limitation of motion of the lumbar spine, 
moderate limitation of motion warrants a 20 percent rating, 
and severe limitation of motion warrants a 40 percent rating.  
The Board finds that the objective evidence demonstrates that 
the veteran's lumbar spine is currently limited in motion to 
a severe degree such that the assignment of a 40 percent 
rating is in order Code 5292.  Range of motion studies 
performed by a private orthopedist at Cheraw Orthopedics in 
June 2002 shows that the veteran's lumbar range of motion was 
moderate to severe, as follows:  forward flexion to 60 
degrees with pain, backward extension to 10 degrees with 
pain, and lateral bending and rotation to 10 degrees to 15 
degrees with pain.  A subsequent VA examination report in 
December 2002 shows that range of motion of the lumbar spine 
was improved, as follows:  forward flexion to 85 degrees, 
backward extension to 50 degrees, and "rotary motion" to 
the left and right 70 degrees.  In any case, at the time of a 
VA examination in January 2006, the range of motion of the 
lumbar spine was demonstrated to be severely restricted, as 
follows:  26 degrees of forward flexion with pain beginning 
at 10 degrees, 10 degrees of backward extension with pain 
beginning at 2 degrees, 12 degrees of right and left lateral 
flexion with pain beginning at 10 degrees, 22 degrees of 
right rotation with pain beginning at 20 degrees, and 20 
degrees of left rotation with pain beginning at 18 degrees.  
As these findings clearly demonstrate that the veteran's 
lumbar limitation of motion is severe, his service-connected 
lumbar spine disability is appropriately evaluated as 40 
percent under Code 5292.  

The Board has also considered the veteran's complaints on 
examination that he had flare-ups of low back pain which was 
aggravated by certain activities such as twisting, bending, 
and lifting.  In furnishing range of motion findings, the VA 
examiner in January 2006 considered increased pain with 
motion and, in fact, specifically furnished measurements of 
lumbar range of motion that gave attention to pain.  The VA 
examiner also stated that the veteran's range of motion was 
not additionally limited by pain, fatigue, weakness, or lack 
of endurance following repetitive use on the examination.  In 
short, the Board finds that there is no credible objective 
evidence to show that pain on use or during flare-ups results 
in additional functional limitation to the extent that the 
lumbar spine is unfavorably ankylosed (i.e., 50 percent 
disabling) under Diagnostic Code 5289.  38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board further notes that there are no other rating 
criteria by which the veteran would be more appropriately 
evaluated in terms of his service-connected osteoarthritis of 
the lumbar spine.  In this regard, the Board notes that 
service connection for lumbosacral strain has not been 
established, so evaluating him under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 is not in order.  As an aside, it is 
noted that a 40 percent disability rating is the maximum 
allowed under the regulations for lumbosacral strain, in any 
case.  It is further noted that evaluating his lumbar spine 
disability under provisions relevant to intervertebral disc 
syndrome would be unwarranted, given that service connection 
has not been established for such condition and a disc 
syndrome is not a part of the service-connected disability.  
Accordingly, neither the "old" nor the revised regulation 
pertaining to intervertebral disc syndrome is for application 
in this case.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002); and 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(effective September 23, 2002), published at 67 Fed. Reg. 
54345-54349 (August 22, 2002).

2.  Criteria effective on September 23, 2002

The criteria for evaluating limitation of motion of the 
lumbar spine, as in effect prior to September 23, 2002, 
remained the same, despite other revisions to spine 
evaluation criteria that were made effective on September 23, 
2002.  As previously shown herein above, there is current 
objective evidence to show that an increased rating - to 40 
percent, and no more - under Codes 5003 and 5292 is 
warranted.  

The regulation pertaining to evaluating intervertebral disc 
syndrome was revised, however, effective on September 23, 
2002.  As noted above, service connection is not in effect 
for intervertebral disc syndrome.  There is not objective 
evidence to show that his disc syndrome, as demonstrated on a 
private MRI of the lumbar spine in June 2002, is related to 
his service-connected osteoarthritis.  As such, evaluation of 
the veteran's lumbar spine disability under 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2003) is not in order.  

3.  Criteria effective on September 26, 2003

Likewise, the Board finds that the record demonstrates the 
requisite objective manifestations to support the assignment 
of a 40 percent rating and no more under the evaluation 
criteria effective on September 26, 2003.  

The revised evaluations effective on September 26, 2003 are 
for application with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  
See 38 C.F.R. § 4.71a, General Rating Formula for Diseases 
and Injuries of the Spine.  

Effective September 26, 2003, the criteria for evaluating 
degenerative arthritis of the spine were revised (the 
evaluation criteria for degenerative arthritis under Code 
5003 were not revised though).  Under such revisions, a 20 
percent evaluation is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees, but not greater 
than 60 degrees; the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or if 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent rating is warranted where forward flexion of the 
thoracolumbar spine is 30 degrees or less; or where there is 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent rating is warranted where there is unfavorable 
ankylosis of the entire thoracolumbar spine.  A 100 percent 
rating is warranted where there is unfavorable ankylosis of 
the entire spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242 
(effective September 26, 2003). 

The revised code, as listed in the General Rating Formula for 
Diseases and Injuries of the Spine, has accompanying notes, 
of which the pertinent ones are as follows.  Note (1):  
Evaluate any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.  Note (2):  
For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  
Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Note 
(4):  Round each range of motion measurement to the nearest 
five degrees.  Note (5):  For VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Note (6):  Separately 
evaluate disability of the thoracolumbar and cervical spine 
segments, except when there is unfavorable ankylosis of both 
segments, which will be rated as a single disability.  

After applying the revised law to the existing facts in this 
case, the Board finds that the objective medical findings 
show that the veteran's service-connected lumbar 
osteoarthritis is manifested by forward flexion of 30 degrees 
or less.  Thus, a 40 percent rating is in order under Code 
5242.  However, there is no objective evidence of unfavorable 
ankylosis of the entire thoracolumbar spine.  As defined, 
ankylosis is immobility and consolidation of a joint due to 
disease, injury, or surgical procedure.  See Shipwash v. 
Brown, 8 Vet. App. 218, 221 (1995) [citing DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY (27th ed. 1988) at 91]; see 
also Lewis v. Derwinski, 3 Vet. App. 259 (1992).  Clinical 
testing by VA examiners and a private physician, as discussed 
in previous sections herein above, show that the veteran's 
range of motion of the lumbar spine is currently limited to a 
severe degree, but that it is not so limited as to equate to 
unfavorable ankylosis as would be required for a rating in 
excess of 40 percent under the revised Code 5242.  

As noted, the revised Code 5242 is for application with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine.   affected by 
residuals of injury or disease.  This implies that the 
factors for consideration under the holding in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), are now contemplated in the 
rating assigned under the general rating formula.  Even if 
DeLuca factors are not contemplated in the current evaluation 
criteria, there is no credible objective evidence to 
demonstrate that pain on use or during flare-ups results in 
additional functional limitation to the extent that the 
motion of his entire thoracolumbar spine would be equivalent 
to unfavorable ankylosis for a rating in excess of 40 percent 
under the revised Code 5242.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  As noted 
previously, painful motion was taken into account on the 
range of motion studies, particularly during the most recent 
VA examination in January 2006.  

The Board notes that the VA examiner in January 2006 noted 
certain abnormalities on neurological evaluation of the 
veteran.  In any case, such abnormalities were found by the 
examiner to have no attribution to the spine, and it is again 
emphasized that the veteran's spinal disc pathology is not 
service-connected or shown to be medically associated with 
the service-connected lumbar osteoarthritis.  As such, the 
neurological abnormalities are not for consideration for a 
separate rating under an appropriate diagnostic code, in 
accordance with Note (1) under the General Rating Formula for 
Diseases and Injuries of the Spine.  

Effective September 26, 2003, intervertebral disc syndrome 
(preoperatively or postoperatively) is evaluated under either 
the General Rating Formula for Diseases and Injuries of the 
Spine or the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever results in the 
higher evaluation when all disabilities are combined under 
38 C.F.R. § 4.25.  As has been discussed previously, the 
criteria for evaluating intervertebral disc syndrome is not 
for application in this case because service connection is 
not in effect for the veteran's diagnosed disc syndrome and 
there is no objective medical evidence relating the disc 
syndrome to his service-connected lumbar osteoarthritis.

In sum, the Board finds that the current medical evidence 
shows that the veteran meets the criteria for the assignment 
of a 40 percent rating and no more for osteoarthritis of the 
lumbar spine, under both old rating criteria and rating 
criteria revised effective in September 23, 2002 and 
September 26, 2003.  

B.  Cervical spine disability, including traumatic 
degenerative changes and cervical radiculitis of the 4th and 
5th fingers of the right and left hands

The veteran's service-connected traumatic degenerative 
changes of the cervical spine are currently evaluated as 30 
percent disabling.  Associated with this disability is 
cervical radiculitis of the 4th and 5th fingers of both hands.  
The right, dominant hand is currently rated as 30 percent 
disabling, and the left, non-dominant hand is currently rated 
as 10 percent disabling.  The combined evaluation for the 
cervical spine and related disabilities is 60 percent, 
effective June 13, 2002.  These ratings were assigned by the 
RO in a February 2003 rating decision.  Prior to June 13, 
2002, the veteran's cervical spine disability is evaluated as 
40 percent disabling, without separate disability ratings for 
cervical radiculitis.  

During the course of the veteran's appeal, the regulations 
pertaining to evaluating disabilities of the spine were 
revised, effective September 23, 2002 and again effective 
September 26, 2003, as noted in the lumbar spine discussion 
herein above.  The general discussion pertaining to the 
applicability of old and revised spine rating criteria is 
also relevant to the cervical spine disabilities addressed in 
this section, and will thus not be repeated.  The law, as 
applied to the existing facts of this case, is discussed 
herein below.  

The pertinent medical evidence in the file consists of VA 
examinations conducted in September 1999, December 1999, 
December 2002, and January 2006, and VA and private treatment 
reports.

1.  Criteria effective prior to September 23, 2002

After careful review, the Board finds that the record does 
not demonstrate the requisite objective manifestations for 
increased ratings for the cervical spine disabilities under 
the evaluation criteria effective prior to September 23, 
2002.  

Under the "old" rating criteria, arthritis due to trauma is 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5010 
(2002).  Traumatic arthritis is substantiated by X-ray 
findings and rated as degenerative arthritis.  Under 
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2002), degenerative 
arthritis established by X-ray findings is rated on the basis 
of limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  When there is 
arthritis with at least some limitation of motion, but to a 
degree which would be noncompensable under a limitation-of-
motion code, a 10 percent rating will be assigned for each 
affected major joint or group of minor joints.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  VA X-rays of the cervical spine taken as early as 
May 1982 at the time of a VA examination show degenerative 
changes (hypertrophic bony spurs and narrowing of disc 
spaces) at all levels but primarily of the lower half. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5290 (2002), for 
evaluation of limitation of motion of the cervical spine, 
severe limitation of motion warrants a 30 percent rating.  
The veteran's cervical spine disability, both prior to and 
following June 13, 2002, when separate ratings were 
established for radiculitis of certain fingers of both hands, 
was evaluated in excess of the 30 percent rating under Code 
5290.  Therefore, while the veteran's cervical spine range of 
motion is currently severe as shown by the clinical findings 
on the January 2006 VA examination, evaluation under Code 
5290 would not allow for an increased rating.  

Under the "old" rating criteria for evaluating 
intervertebral disc syndrome, a 40 percent rating is 
warranted when the intervertebral disc syndrome is severely 
disabling with recurring attacks and intermittent relief.  A 
60 percent evaluation is assigned for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  38 C.F.R. 4.71a, Diagnostic Code 
5293 (2002).  

The medical records show that the veteran has experienced 
neurological symptoms in both upper extremities attributable 
to the service-connected cervical spine degenerative changes.  
However, in the view of the Board, his cervical disc syndrome 
is not manifested by symptoms such that the condition may be 
considered pronounced, as required by Code 5293.  At the time 
of a VA neurological consultation in July 1999, the veteran 
had symmetrical strength in both upper extremities, with 
atrophy of the intrinsic right hand muscles and impaired fine 
finger movement of the right hand.  Further, deep tendon 
reflexes for the upper extremities were 1+ and symmetrical.  
At the time of a private evaluation by a physician from 
Cheraw Orthopedics on June 13, 2002, a neurological 
evaluation showed grade III muscle power on the right side 
with grip and pinch, compared to grade IV on the left side.  
Sensation evaluation showed hypoesthesia over the ulnar nerve 
distribution and over the C6-7 nerve roots, bilaterally.  
Biceps and triceps reflexes were weak on the right and 
sluggish on the left.  The physician concluded that the 
veteran had poor hand function and persistent numbness 
related to the cervical radiculitis.  A subsequent private 
MRI of the cervical spine in June 2002 revealed moderate 
bilateral neural foraminal stenosis.  A private nerve 
conduction study in June 2002 revealed mild left carpal 
tunnel syndrome, motor polyneuropathy (predominantly of the 
demyelinating type), and possible slowing of the right ulnar 
nerve about the elbow consistent with ulnar entrapment 
neuropathy at the elbow.  In other words, radiculopathy or 
radiculitis attributable to the cervical spine degenerative 
changes was not a prominent clinical finding resulting in 
impairment of the veteran's upper extremities.  Clearly, the 
veteran has other pathology contributing to neurologic 
impairment in the upper extremities.  

Additionally, at the time of a VA examination in December 
2002, there was 5/5 motor testing in all major musculature in 
the upper extremities, where the deep tendon reflexes were 2+ 
and symmetrical.  There was no dermatome or paresthesia noted 
at that time.  The VA examiner diagnosed mechanical cervical 
spine pain without radiculopathy.  At the time of a VA 
examination in January 2006, the veteran denied constant pain 
radiating from his cervical spine, but there were aggravating 
factors such as lifting and bending of the neck.  
Neurological evaluation showed motor strength to be 5/5 with 
adequate bulk and tone.  Sensory evaluation was intact to 
light touch and vibration.  Deep tendon reflexes were 2+ and 
symmetrical throughout.  The foregoing evidence, in the 
Board's judgment, shows that the veteran's degenerative disc 
disability of the cervical spine, while productive of 
significant impairment, is not reflective of a pronounced 
disc condition as required by the criteria under Code 5293 
for a 60 percent rating.  

The Board further notes that there are no other "old" 
rating criteria by which the veteran would be more 
appropriately evaluated in terms of his service-connected 
cervical spine degenerative changes and associated 
radiculitis in the 4th and 5th fingers of both hands.  

2.  Criteria effective on September 23, 2002

After careful review, the Board finds that the record does 
not demonstrate the requisite objective manifestations for 
increased ratings for the cervical spine disabilities under 
the evaluation criteria that became effective on September 
23, 2002.  

The criteria for evaluating limitation of motion of the 
cervical spine, as in effect prior to September 23, 2002, 
remained the same, despite other revisions to spine 
evaluation criteria that were made effective on September 23, 
2002.  As previously shown herein above for the periods prior 
to and following June 13, 2002, the veteran is evaluated in 
excess of the maximum rating provided under Code 5003, 5010, 
and 5290.  

Effective September 23, 2002, the criteria for evaluating 
intervertebral disc syndrome were revised.  Under the revised 
criteria, intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months warrants a 40 percent rating.  Intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months warrants a 60 
percent rating.  38 C.F.R. § 4.71a, Code 5293 (effective 
September 23, 2002).  

This revised code has accompanying notes.  Note (1):  For 
purposes of evaluations under 5293, an incapacitating episode 
is a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.  "Chronic orthopedic 
and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from intervertebral 
disc syndrome that are present constantly, or nearly so.  
Note (2):  When evaluation on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnosis code or codes.  Note (3):  If 
intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  38 C.F.R. § 4.71a, Code 5293 
(effective September 23, 2002).

In regard to peripheral nerve injuries, the rating schedule 
provides for evaluations extending from 0 percent up to 20 
percent for mild incomplete paralysis, from 10 percent up to 
40 percent for moderate incomplete paralysis, and from 20 
percent to 70 percent, all depending on the particular nerve 
or nerve group of the upper extremity that is affected.  See 
38 C.F.R. § 4.124a, Diagnostic Codes 8510-8719.  The term 
"incomplete paralysis" indicates a degree of lost or 
impaired function that is substantially less than that which 
is described in the criteria for an evaluation for complete 
paralysis given with each nerve, whether the less than total 
paralysis is due to the varied level of the nerve lesion or 
to partial nerve regeneration.  38 C.F.R. § 4.124a.  The 
veteran's service-connected right hand and left hand 
radiculitis is separately evaluated as 30 percent and 10 
percent, respectively, under Code 8716, for moderate and mild 
incomplete paralysis of the ulnar nerve.  Code 8716 appears 
to be the most appropriate criteria under which to evaluate 
the neurologic manifestations of the cervical spine, 
particularly because it incorporates impairment of the 4th 
and 5th fingers.  

The medical evidence on file does not show that the veteran 
has had incapacitating episodes having a total duration of at 
least six weeks during a period of 12 months.  In fact, it 
does not appear that a physician has ever prescribed bed rest 
for the veteran's cervical spine disability.  Thus, insofar 
as evaluating the veteran according to incapacitating 
episodes, he does not meet the criteria for an increased 
rating under the revised Code 5293.  

The Board next addresses whether a higher rating under Code 
5293 would result if chronic orthopedic and neurologic 
manifestations were separately evaluated.  The record shows 
that, prior to the effective date of the revised criteria in 
September 200, separate evaluations were indeed established 
effective June 13, 2002.  As discussed in the section above, 
in this case neurological symptoms related to the veteran's 
service-connected cervical spine disability are of some 
significance.  However, while the orthopedic manifestations 
of the service-connected disability (i.e., pain and 
limitation of motion of the cervical spine) have been shown 
to be chronic and present constantly, this cannot also be 
said of the neurological symptoms that are related to the 
service-connected cervical spine degenerative changes.  For 
example, on the VA examinations in December 2002 and January 
2006, as noted previously, the veteran denied constant 
radiating pain.  Further, the clinical findings on those 
examinations indicated relatively adequate motor strength, 
sensation, and reflexes in the upper extremities.  Thus, 
while earlier clinical findings such as those noted at the 
time of private evaluations in June 2002 are reflective of a 
somewhat worse neurological condition, there is little if any 
evidence prior to and following June 2002 to show that the 
cervical radiculitis of the 4th and 5th fingers of the right 
(dominant) hand and of the left (non-dominant) hand are 
productive of severe and moderate incomplete paralysis, 
respectively.  In view of this, it is the Board's judgment 
that the evidence does not support the assignment of higher 
separate ratings for the radiculitis of the 4th and 5th 
fingers of both hands, under applicable evaluation criteria.  

3.  Criteria effective on September 26, 2003

After careful review, the Board finds that the record does 
not demonstrate the requisite objective manifestations for 
increased ratings for the cervical spine disabilities under 
the evaluation criteria effective on September 26, 2003.  

The revised evaluations effective on September 26, 2003 are 
for application with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  
See 38 C.F.R. § 4.71a, General Rating Formula for Diseases 
and Injuries of the Spine.  

Effective September 26, 2003, the criteria for evaluating 
cervical spine disability were revised.  Under such 
revisions, relevant to degenerative arthritis of the cervical 
spine, a 30 percent rating is warranted where forward flexion 
of the cervical spine is 15 degrees or less; or where there 
is favorable ankylosis of the entire cervical spine.  A 40 
percent rating is warranted where there is unfavorable 
ankylosis of the entire cervical spine.  A 100 percent rating 
for degenerative arthritis of the cervical spine is warranted 
where there is unfavorable ankylosis of the entire spine.  38 
C.F.R. § 4.71a, Diagnostic Code 5242 (effective September 26, 
2003).  

The revised code, as listed in the General Rating Formula for 
Diseases and Injuries of the Spine, has accompanying notes, 
of which the pertinent ones are as follows.  Note (1):  
Evaluate any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.  Note (2):  
For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the cervical spine is 340 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  
Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Note 
(4):  Round each range of motion measurement to the nearest 
five degrees.  Note (5):  For VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Note (6):  Separately 
evaluate disability of the thoracolumbar and cervical spine 
segments, except when there is unfavorable ankylosis of both 
segments, which will be rated as a single disability.  

After applying the revised law to the existing facts in this 
case, the Board finds that the objective medical findings do 
not show that the veteran's degenerative changes of the 
cervical spine are manifested by unfavorable ankylosis of the 
entire cervical spine.  Clinical testing by the VA examiners 
since 1999 and the veteran's private physician in June 2002 
show that the veteran's range of motion of the cervical spine 
is indeed limited, and severely so at present.  However, such 
restriction is not to the degree required for a higher rating 
under the revised Code 5237.  The most severe limitation of 
motion of the cervical spine was noted at the time of a 
January 2006 VA examination, when range of motion studies 
showed the following:  12 degrees of forward flexion with 
pain beginning at 10 degrees, 14 degrees of backward 
extension with pain beginning at 8 degrees, 12 degrees of 
right lateral flexion with pain beginning at 10 degrees, 14 
degrees of left lateral flexion with pain beginning at 12 
degrees, and an inability to accomplish right and left 
rotation.  Thus, there is favorable ankylosis for two planes 
of movement, but the cervical spine was not ankylosed in the 
other planes of movement.  Thus, given these findings, his 
cervical range of motion is not so restricted as to warrant 
the next higher rating (i.e., 40 percent) under Code 5242.  

As noted, the revised Code 5237 is for application with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine.   affected by 
residuals of injury or disease.  This implies that the 
factors for consideration under the holding in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), are now contemplated in the 
rating assigned under the general rating formula.  Even if 
DeLuca factors are not contemplated in the current evaluation 
criteria, there is no credible objective evidence to 
demonstrate that pain on use or during flare-ups results in 
additional functional limitation to the extent that the 
veteran's entire cervical spine was unfavorably ankylosed for 
a higher rating under the revised Code 5237.  38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
As noted previously, painful motion was taken into account on 
the range of motion studies, particularly during the most 
recent VA examination in January 2006.  Moreover, the VA 
examiner in January 2006 remarked that the range of motion as 
measured was not additionally limited by pain, fatigue, 
weakness, or lack of endurance following repetitive use on 
the examination.  

As for evaluating any associated objective neurologic 
abnormalities separately under an appropriate diagnostic 
code, pursuant to Note 1 accompanying the revised code, such 
was discussed in the section herein above.  However, the 
accompanying notes to the latest revisions do not 
specifically provide that chronic neurologic manifestations 
are those resulting from intervertebral disc syndrome that 
are present constantly, or nearly so, as was the case for the 
previous revisions.  The latest revisions merely state that 
associated objective neurologic abnormalities are to be 
separately evaluated under the appropriate code.  In any 
case, as discussed previously, the RO has established 
separate evaluations for cervical radiculitis of the 4th and 
5th fingers of both hands, and the Board finds that the 
current evaluations are appropriate.  Separate evaluations 
for neurologic and orthopedic manifestations of the cervical 
spine disability afford the veteran the highest possible 
rating under the rating criteria.  

Effective September 26, 2003, intervertebral disc syndrome 
(preoperatively or postoperatively) is evaluated either under 
the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever results 
in the higher evaluation when all disabilities are combined 
under 38 C.F.R. § 4.25.  The former rating formula has been 
cited in the preceding paragraphs, and the latter formula 
consists essentially of that criteria for evaluating 
intervertebral disc syndrome that was revised effective on 
September 23, 2002, which has been cited herein above, 
although the criteria is now found in 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (effective September 26, 2003).  

After applying the revised law to the existing facts in this 
case, the Board finds that there are no objective findings of 
incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least six weeks during the past 
twelve months.  As noted in the section herein above, there 
does not appear to be any objective medical evidence of 
incapacitating episodes for which a physician has prescribed 
the veteran bed rest for his cervical spine disability.  
Therefore, a higher rating is not warranted under revised 
Code 5243, as it pertains to evaluation according to 
incapacitating episodes.  

In sum, the Board finds that the preponderance of the 
evidence is against the claims for an increased rating for 
the cervical spine degenerative changes and its associated 
cervical radiculitis of the 4th and 5th fingers of both hands 
under both old rating criteria and rating criteria revised 
effective in September 23, 2002 and September 26, 2003.  
Thus, the benefit-of-the-doubt rule does not apply, and these 
claims must be denied.  38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

C.  Residuals of a skull fracture 

The veteran contends that skull fracture residuals warrant a 
higher rating to reflect his present functional impairment.  
He was afforded several VA examinations, and his VA and 
private treatment records are also of record.

His service-connected residuals of a skull fracture have been 
rated as follows:  10 percent disabling for linear skull 
fracture, posterior parietal area under 38 C.F.R. § 4.124a, 
Diagnostic Code 8045; 30 percent disabling for depressive 
disorder/cognitive disorder associated with the linear skull 
fracture under 38 C.F.R. § 4.130, Diagnostic Codes 9434-9304; 
and 10 percent disabling for post-traumatic complex partial 
seizures associated with the linear skull fracture under 38 
C.F.R. § 4.124a, Diagnostic Codes 8910.  The latter ratings 
were assigned during the pendency of this appeal, by decision 
of the RO in March 2006.  As noted in the introduction of 
this decision, these rating assignments are not at issue.  

Under the applicable rating criteria, purely neurological 
disabilities, such as hemiplegia, epileptiform seizures, 
facial nerve paralysis, etc., following trauma to the brain, 
will be rated under the diagnostic codes specifically dealing 
with such disabilities, with citation of a hyphenated 
diagnostic code (e.g., 8045-8207).  Purely subjective 
complaints such as headache, dizziness, insomnia, etc., 
recognized as symptomatic of brain trauma, will be rated 10 
percent and no more under diagnostic code 9304.  This 10 
percent rating will not be combined with any other rating for 
a disability due to brain trauma.  Ratings in excess of 10 
percent for brain disease due to trauma under diagnostic code 
9304 are not assignable in the absence of a diagnosis of 
multi-infarct dementia associated with brain trauma.  
38 C.F.R. § 4.124a, Diagnostic Code 8045.  

After carefully reviewing the medical evidence and 
considering the veteran's contentions, the Board finds that 
the preponderance of the evidence is against his claim for an 
increased rating for residuals of a skull fracture, as 
explained herein below.  

The neurological sequelae of the skull fracture have been 
evaluated and assigned a disability rating under the 
appropriate diagnostic code.  As previously noted, the rating 
assignment for the seizure disorder will not be addressed.  
Code 9304 moreover states that the subjective complaints of 
headaches, dizziness, insomnia, etc., as related to the skull 
fracture, may not be rated more than 10 percent, unless there 
is a diagnosis of multi-infarct dementia related to the skull 
fracture.  The evidence of record does not show the presence 
of dementia.  For example, at the time of VA examination in 
January 2001, the neurologic evaluation disclosed no sign of 
dementia.  At the time of a VA examination in January 2006, 
the veteran complained of becoming easily lost and 
frustrated.  He reported difficulty with thinking processes.  
The diagnoses were depressive disorder due to head injury and 
cognitive disorder due to physical trauma.  The veteran is 
separately service connected for such mental disorder.  Thus, 
as VA examinations and other relevant medical evidence are 
negative for findings attributed to or a diagnosis of multi-
infarct dementia, a rating in excess of 10 percent is not 
warranted in this case.

Under 38 C.F.R. § 4.124a, Diagnostic Code 8100, a 10 percent 
rating is warranted for migraine headaches with 
characteristic prostrating attacks averaging one in 2 months 
over the last several months; a 30 percent rating is 
warranted for characteristic prostrating attacks occurring on 
an average once a month over the last several months.  
However, the veteran is service-connected for residuals of a 
skull fracture and not a non-traumatic migraine syndrome.  As 
his headaches are traumatic in origin, the appropriate rating 
code is 8045 and, as noted above, a rating in excess of 10 
percent requires pertinent abnormal neurological findings or 
an additional diagnosis (multi-infarct dementia); a higher 
rating does not turn on the frequency or duration of the 
headaches.  With the medical evidence revealing subjective 
complaints symptomatic of brain trauma only, an increased 
rating is not warranted.

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for an increased 
rating for residuals of a skull fracture.  Thus, the benefit-
of-the-doubt rule is inapplicable, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Service connection for diabetes mellitus with vision 
disability is granted.  

A 40 percent rating for osteoarthritis of the lumbar spine 
and multiple joints is granted.  

An increased rating for traumatic degenerative changes of the 
cervical spine is denied.  

An increased rating for cervical radiculitis of the 4th and 
5th fingers of the right (dominant) hand, associated with 
traumatic degenerative changes of the cervical spine, is 
denied.

An increased rating for cervical radiculitis of the 4th and 
5th fingers of the right (dominant) hand, associated with 
traumatic degenerative changes of the cervical spine, is 
denied.  

An increased rating for residuals of a skull fracture is 
denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


